Underwood, Judge.
This is an appeal from an order of the Superior Court of DeKalb County remanding this proceeding back to the State Board of Workers’ Compensation for the purpose of making findings of fact as to several specified issues. We agree that the designated findings are material and are needed. No cause for reversal appears since it is appropriate to make such a remand in order that the proper findings may be made. General Motors Corp. v. Peeples, 138 Ga. App. 705 (227 SE2d 472) (1976).

Judgment affirmed.


Webb, P. J., and Banke, J., concur.